Citation Nr: 0940986	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-06 140	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to an initial compensable rating for 
residuals of a left heel injury.

6.  Entitlement to an initial compensable rating for a left 
knee strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1992, including service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from an October 2004 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the Veteran's claims for 
service connection for irritable bowel syndrome, thyroid 
condition, chronic fatigue syndrome, allergies, chronic sinus 
condition, sleep disturbance (to include sleep apnea), 
hypertension, joint pain in the ankles and knees, and 
respiratory condition; and granted service connection for 
residuals of acne, evaluating the disorder at 10 percent 
disabling.  The Veteran filed a timely Notice of Disagreement 
(NOD) in November 2004, disagreeing with the denials of 
service connection and the 10 percent rating assigned for 
residuals of acne.  In July 2005, the Veteran withdrew his 
claim for entitlement to a higher initial rating for his 
service-connected acne condition.  Accordingly, this issue is 
not in appellate status and is not currently before the 
Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  
Subsequently, in January 2006, the RO provided a Statement of 
the Case (SOC).  

In July 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO).  A transcript is of record.  
At said hearing, the Veteran indicated that he was 
withdrawing his claim for a respiratory disorder because his 
symptoms were caused by sleep apnea, already included in his 
claim for sleep disturbances.  As such, the claim for a 
respiratory order is not in appellate status and not before 
the Board.  See 38 U.S.C.A. § 7105.  

This appeal also arises, in part, from an April 2007 rating 
decision, in which the RO granted service connection for 
irritable bowel syndrome, assigning a 30 percent rating; 
residuals of a left heel injury, assigning a noncompensable 
rating; and a left knee strain, granting a noncompensable 
rating.  The Veteran specifically appealed the ratings 
assigned for the left heel injury and left knee strain, but 
not irritable bowel syndrome.  

In April 2007, the RO issued a Supplemental Statement of the 
Case (SSOC), denying service connection for the Veteran's 
remaining claims for service connection on appeal.  In 
February 2008, the Veteran filed a timely substantive appeal 
to the Board regarding these issues.  In May 2008, the RO 
issued an additional Supplemental Statement of the Case 
(SSOC).  In an April 2008 written statement, the Veteran 
withdrew his claims for sleep disturbances and hypertension.  
As such, these matters are not in appellate status and are 
not before the Board.  38 U.S.C.A. § 7105.

In October 2007, the Board denied a claim for service 
connection for tinnitus.  Although the Veteran appealed this 
issue, he withdrew his appeal in writing in June 2008.  As 
such, this matter is not in appellate status and is not 
before the Board.  38 U.S.C.A. § 7105.

In June 2009, the Board held a hearing, seated at the RO 
(i.e. Travel Board hearing), at which the Veteran presented 
testimony in support of his claims.  A transcript of the 
hearing is of record.  During the hearing, the Veteran 
submitted additional evidence in the form of internet reports 
from the Mayo Clinic, describing symptoms of chronic fatigue 
syndrome and hyperthyroidism, without a waiver of his 
procedural right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 20.1304(c).  However, as noted in the 
decision below, the Court of Appeals for Veterans Claims has 
held that, while a medical article or treatise can provide 
support, such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, the 
submitted articles are very general in nature and do not 
include consideration of any facts specific to the veteran's 
circumstances.  Moreover, a thorough VA examination scheduled 
in conjunction with this appeal specifically ruled out a 
current diagnosis of chronic fatigue syndrome and the medical 
evidence shows no nexus between thyroid disease (a diagnosed 
disease) and service.  The recently received evidence in 
question, internet reports from the Mayo Clinic, merely lists 
the symptomatology for chronic fatigue syndrome and 
hyperthyroidism without any reference to the Veteran.  Under 
these circumstances, a remand for the RO to consider the 
internet articles is not warranted.  Id; 38 C.F.R. 
§ 20.1304(c) (2008).  

The issues of entitlement to increased (compensable) initial 
ratings for residuals of a left heel injury and left knee 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for service 
connection for the Veteran's chronic fatigue syndrome, 
thyroid condition, chronic sinus condition, and allergies has 
been obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate these claims and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to these claims that he has not 
submitted to the VA.
 
2.  The Veteran does not meet the diagnostic criteria for 
chronic fatigue syndrome; there is post-service medical and 
lay evidence of fatigue; however, there is medical evidence 
that attributes the Veteran's fatigue to diagnosed disorders, 
to include an upper respiratory infection.

3.  There is no medical evidence of a thyroid disorder during 
service or for more than 10 years thereafter; there is a no 
competent evidence of a nexus between the Veteran's 
hypothyroidism and any incident of service; hypothyroidism is 
a diagnosed disease; there is no medical evidence of thyroid 
symptoms due to an undiagnosed illness.  

4.  The relevant evidence of record is in relative equipoise 
as to whether the Veteran's allergic rhinitis had its onset 
during service.    

5.  The evidence of record is in approximate equipoise as to 
whether the Veteran's sinusitis began during or as the result 
of his active service.    


CONCLUSIONS OF LAW

1.  Service connection for claimed chronic fatigue syndrome 
or fatigue due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2008).

2.  Service connection for a thyroid condition, to include 
hypothyroidism and thyroid symptoms due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2008).

3.  Service connection for allergic rhinitis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2008).

4.  Service connection for chronic sinusitis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for a 
chronic sinus disorder and allergies.  Therefore, regarding 
these disorders, any errors in complying with the 
requirements of the VCAA are irrelevant and no further 
development is needed with respect to this appeal. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board notes at the outset that as this decision grants 
service connection for rhinitis and sinusitis, the need to 
address the duties to notify and assist under the VCAA with 
respect to these two claims is obviated.  The claims for 
initial compensable ratings for the Veteran's left heel 
(foot) and left knee disabilities are addressed in the remand 
appended to this decision.  With respect to the remaining two 
claims on appeal, service connection for chronic fatigue 
syndrome or fatigue due to an undiagnosed illness and a 
thyroid disorder, the Board finds that in a May 2004 notice 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims; the information and evidence that the VA would seek 
to provide; and the information and evidence the claimant was 
expected to provide.  This notice did not provide any 
information concerning the evaluations or the effective dates 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection for chronic fatigue 
syndrome or fatigue due to an undiagnosed illness and a 
thyroid disorder, the Veteran is not prejudiced by the 
failure to provide him that further information regarding 
these claims.  That is, as the Board finds that service 
connection is not warranted for these latter two disorders, 
any question as to the assignment of a rating or effective 
date is moot.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment and 
personnel records to assist the Veteran with his claims.  
Additionally, the VA provided the Veteran with VA medical 
examinations in September 2004, which, as will be explained 
in detail below, were thorough in nature and included 
opinions that ruled out a diagnosis of chronic fatigue 
syndrome and a nexus between a current thyroid disorder and 
any incident of service.  There is also medical evidence of 
record that attributes the Veteran's fatigue to a diagnosed 
disease.  Under these circumstances, there is no duty to 
provide another medical examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  The relevant evidence consists of 
service treatment records, VA and private treatment records, 
and statements from the Veteran.  As noted previously, the 
Veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War.
 
The Veteran had active duty from September 1989 to September 
1992.  In a March 1989 service pre-enlistment medical 
examination report, the examiner did not note any abnormality 
except for moderate acne.

An April 1992 service treatment record shows that the Veteran 
was treated for flu-like symptoms, including headaches, sore 
throat, and body aches of 24 hours  duration.  

In a July 1992 service discharge medical examination report, 
the examiner did not note any abnormality, except for 
multiple acne scars on the Veteran's upper back.  In a 
contemporaneous report of his medical history, the Veteran 
reportedly stated that he spent three days in the hospital 
for flu during basic training.  He indicated that this 
experience was included in his medical records.

Post-service private medical records show that the Veteran 
was treated for a productive cough and slight congestion in 
February 1993. 

In a May 1993 private treatment record, it was noted that the 
Veteran indicated that he had experienced a sore throat for a 
few days.  The lungs were clear.  The assessment was rule out 
pharyngitis.  

When seen in June 1996, the Veteran gave a history of an 
occasional nonproductive cough, twice per year, in the spring 
and in October.  Occasionally, he noticed mild wheezing.  The 
assessment was allergies and possible asthma.  

May 1997 private treatment records reveal that the Veteran 
was evaluated for a cough and head congestion of three weeks' 
duration.  The examiner diagnosed an upper respiratory 
infection.  It was noted that the infection had cleared by 
the end of the month.  

In a September 1997 private treatment record, the examiner 
diagnosed allergies.  

In a September 1998 private treatment record, the Veteran 
reported having a dry cough for two weeks.  He stated that it 
initially started with nasal congestion, sore throat, 
fatigue, and feversm and then moved down his chest.  He 
indicated that he did not have mucous or shortness of breath.  
Upon examination, the examiner noted that the Veteran's nose 
was pink and patent; the pharynx was within normal limits 
with no evidence of allergic changes; the neck was supple 
with no nodes; and the lungs were clear to auscultation.  The 
examiner indicated that the Veteran had a dry cough.  The 
assessment was cough, probably secondary to virus or 
allergies.  

In a November 2001 private treatment record, the examiner 
diagnosed sinusitis.  

In an October 2003 private treatment record, the examiner 
noted that skin tests revealed strong allergic reactions to 
grass and weeds.  The examiner noted that the Veteran had 
chronic sinus disease and allergic rhinitis.  

In a November 2003 private treatment record, specifically an 
MRI report, the examiner noted sinus disease with mucosal 
thickening involving the ethmoid air cells and maxillary 
sinuses bilaterally.  

In a December 2003 private treatment record, the Veteran 
reportedly stated that he was experiencing a sore throat, 
fatigue, and chills.  The assessment was an upper respiratory 
infection.  

In a January 2004 private treatment record, the examined 
diagnosed and treated the Veteran for hyperthyroidism.

In March 2004, Dr. K.C. (initials used to protect privacy) 
performed a VA Persian Gulf registry code examination.  In 
her report, the Veteran indicated that he was in a combat 
zone during service in the Gulf War.  He reported that, 
during his deployment:  he did not smoke cigarettes; was 
unsure if he experienced exposure to oil fires; experienced 
smoke or fumes from tent heaters; experienced passive smoke 
from others; had skin exposure to diesel and/or petrol 
chemicals; was unsure regarding exposure to carcinogens; 
experienced exposure to paints and solvents; was unsure 
regarding exposure to uranium; used personal pesticides 
including creams, sprays or flea collars; experienced 
exposure to nerve gas or other nerve agents; used the drug 
pyridostigmie to protect against nerve agents; was unsure 
regarding exposure to mustard gas or other nerve agents; ate 
food or drink that was contaminated possibly with smoke, oil 
and/or chemicals; ate food other than provided by the armed 
forces; was unsure if he bathed and/or drank water 
contaminated with smoke or other chemicals; did not bathe in 
water other than that provided by the armed forces; received 
immunization against Anthrax; and was unsure if he received 
immunization against botulism.  He reported receiving a 
letter indicating exposure to chemical weapons over 
approximately three days.  He stated that his health had been 
fairly good since service, that he had a child free of birth 
defects, and had not experienced any infertility.  He stated 
that he had experienced breathing difficulties since January 
2003.  He stated that a pulmonologist had informed him that 
his breathing difficulties could be related to his thyroid 
disorder.  He stated that an allergist diagnosed him with 
allergies in 2003.  Upon examination, the examiner noted 
moist mucous membranes, trachea midline, no lymphadenopathy, 
and slight enlargement of the thyroid gland palpated.  
Respiration was clear to auscultation bilaterally.  The 
examiner's impression, in pertinent part, was 
hyperthyroidism, allergic rhinitis, and chronic sinusitis.  

In a June 2004 Family Medical Leave Act form, an examiner 
stated that the Veteran suffered from "several chronic 
conditions that may fla[re] up leading to absence from work.  
These include[d] IBS, hypothyroidism, chronic sinusitis, 
sleep disturbance, joint pain, chronic fatigue and 
allergies."  He indicated that the Veteran would be able to 
work 40 hours per week at this time, but could not work 
overtime.  

In a September 2004 VA nose and sinus examination, the 
Veteran reportedly indicated that his nasal symptoms first 
began with a respiratory infection requiring a week's 
hospitalization during service.  He stated that, during 
Desert Storm, he experienced exposure to nerve agents and oil 
smoke.  He indicated that he had frequent itching and watery 
eyes and some nasal itching.  He stated that he sneezed 
infrequently.  

Upon physical examination, the examiners noted that the 
cranial and neck structures were unremarkable, without 
adenopathy or mass.  The neck was supple and the thyroid 
slightly enlarged without nodularity or tenderness.  The eyes 
were normal in appearance, movements, and reactions, without 
nystagmus or diplopia, and conjunctiva and sclera were clear.  
The nasal septum was midline.  Obstruction was zero percent 
bilaterally.  The mucosa were edematous with serous mucin.  
Otherwise, the turbinates, middle meati, and sphenoethmoid 
recesses were unremarkable.  The external and internal nose 
otherwise were without lesion.  The examiner noted no sinus, 
facial bone or dental tenderness to palpation or percussion.  
The oral cavity and oral pharynx were normal.  The examiners 
did not examine the hypopharynx and larnx.  The external 
ears, canals, tympanic membranes, tympanums, and mastoids 
were normal.  Fistula tests were negative. 

The examiners noted reviewing the claims file prior to 
authoring their findings.  In their assessment, they 
indicated that the Veteran had inhalant allergies; and 
chronic rhinosinusitis, secondary to the inhalant allergies.  
They noted that there was no nasal obstruction bilaterally.  
In their opinion, they indicated that it was less likely than 
not that the allergic rhinosinusitis and chronic sinusitis 
resulted from events occurring during service.  The 
clinicians noted that the symptoms developed since that time 
and the service treatment records did not document any 
complaints or treatment for these conditions.  

In a September 2004 VA chronic fatigue examination, the 
Veteran reportedly stated that he felt tired all the time.  
He stated that this disorder was not present during service, 
but only developed after discharge.  He stated that his 
symptoms started in 2002 insidiously.  The Veteran stated 
that he did not have recurrent fever.  He indicated that he 
did not have a persistent sore throat, but had an occasional, 
infrequent sore throat due to upper respiratory infections.  
He had no palpable or tender cervical or auxillary lymph 
nodes.  He experienced aches and pains in his knees and 
ankles, but no generalized muscle aches or weakness.  He felt 
fatigue at all times, even at rest, but exercise or exertion 
did not make the fatigue worse.  He did not have headaches or 
migratory joint pains.  He had depressive symptoms and sleep 
disturbances, with frequent insomnia and restlessness.  He 
also had hypothyroidism which developed in December 2003.  
After treatment, the thyroid function was close to normal.  
The examiner noted that the Veteran's gastrointestinal 
symptoms had improved with treatment and that he was much 
less tired than prior to treatment.  The examiner also noted 
that, with the treatment for hypothyroidism, the Veteran's 
overall feelings about his health had improved to the point 
where he felt little aches and pains in his knees and ankles.  
The examiner also noted that the Veteran had multiple 
allergies, appearing in the "mid-1980s, after service", 
including to grass, mold, dust, dust mites, and pollen.  (The 
Board notes that the Veteran had active service from 
September 1989 to September 1992.)   

After reviewing the claims file, the examiner diagnosed, in 
pertinent part, hyperthyroidism, multiple allergies, and 
maxillary sinusitis.  In a comments section, the examiner 
stated that the Veteran did not meet six out of the 10 
criteria for chronic fatigue syndrome.  The examiner noted 
that the Veteran developed symptoms of hyperthyroidism and 
allergies after service.  As such, the examiner found that 
they were not related to his military service.  

In an April 2005 VA treatment record, the examiners indicated 
that the Veteran experienced nasal congestion despite the use 
of steroid spray.  After a review of the treatment records, 
the examiners diagnosed allergic rhinosinusitis and sleep 
apnea.

In a July 2005 statement, authored by the Veteran's sister, 
she stated that, over the past two to three years, the 
Veteran had fallen asleep during each of their conversations.  

In an additional July 2005 statement, another of the 
Veteran's sister stated that the Veteran was always tired due 
to lack of sleep.  He told her that he tended to wake up 
throughout the night.

In a September 2005 statement, the Veteran's girlfriend 
stated that the Veteran had chronic fatigue and always felt 
tired.

In VA treatment records, beginning in November 2005, 
examiners reported administering regular injections for the 
Veteran's allergies.  In these records, one of the examiners 
who performed the injection therapy was M.S., M.D.

In an April 2006 Family Medical Leave Act form, Dr. M.S., 
stated that the Veteran experienced seasonal and perennial 
allergic rhinitis.  He indicated that the onset of the 
Veteran's disorder occurred during service, when the Veteran 
was 19 or 20 years old.  

During a July 2006 DRO hearing, the Veteran testified that 
Dr. L., in Buffalo, New York diagnosed him with 
hyperthyroidism in 2003.  The Veteran indicated that Dr. L. 
told him that in-service exposure to the environment 
overseas, presumably during the Gulf War, could cause a 
thyroid condition with onset 10 to 15 years later.  However, 
the Veteran later clarified that Dr. L. told him that it 
would be impossible to tell whether his disorder was caused 
by such exposure.  (Hearing Transcript, pages 8-9).  
Regarding chronic fatigue syndrome, the Veteran stated that 
he experienced feelings of malaise and weakness while 
overseas during service.  He recalled that he did not seek 
medical treatment for this disorder until years after 
discharge, during the 1990s.  The Veteran stated that his 
current examiners told him that his current fatigue could be 
due to the different medications he was taking and that he 
did not have a diagnosis because there were so many factors 
that could be causing fatigue.  Regarding symptoms related to 
his claimed chronic fatigue syndrome, the Veteran stated that 
he had joint pain in his knees and ankles, and occasional 
pain in his elbows, wrists, and fingers.  He indicated that, 
during work hours, he had to take more breaks than allowed 
and that, at times, he would fall asleep if he sat down.  
(July 2006 Hearing Transcript, pages 10-13).  Regarding his 
sinus disorder, the Veteran stated that he experienced 
congestion, sneezing and itchy eyes during service overseas.  
He indicated that he was not treated for it during service.  
He stated that he was treated for the disorder within a year 
of service and that he was diagnosed with allergies.  He said 
that an MRI, performed at an allergy clinic, found scar 
tissue in the sinus cavity that caused congestion.  He also 
said that he experienced exposure to sarin and other possible 
chemical agents during service.  He indicated that a VA 
doctor told him that, in serving overseas, the drastic change 
in environment and exposure to environmental factors could 
bring on a sinus condition or allergies.  He stated that he 
was very congested most of the time and that he would 
experience crusting.  He reported that this condition was 
year-round and not seasonal.  (July 2006 Hearing Transcript, 
pages 13-15).  

In an August 2006 VA medical examination report, the examiner 
noted that the Veteran's hyperthyroidism was now in 
remission.  

In a May 2007 VA treatment record, the Veteran reportedly 
indicated experiencing a sore throat during the prior four 
days.  The assessment was pharyngitis/sinusitis.  

In an August 2007 statement, the Veteran recalled that a Dr. 
C. examined him in 2004.  He indicated that she was a Gulf 
War specialist and told him that she believed his thyroid 
condition was service connected.

During a June 2009 Board hearing, the Veteran testified that 
he believed that he had chronic fatigue syndrome.  He 
reported that he did not talk to any service medical 
personnel regarding symptoms of loss of memory or 
concentration.  He stated that he was in the hospital during 
service for three days due to flu-like symptoms and then was 
bedridden again for another two to three days during 
deployment for similar symptoms.  The Veteran described 
aches, pains and tenderness under the lymph nodes during 
service.  He said that he told a field medic about these 
conditions, but did not know if the medic recorded his 
statements.  The Veteran further testified that he 
experienced unexplained muscle soreness and currently had 
pain that moved from one joint to another.  When asked if 
this condition occurred during service, he replied that, at 
that age, one would get a lot of aches and pains that one 
would not think about at the time.  He stated that he had 
occasional headaches, sleep disturbances, and exhaustion 
lasting more than a day.  He reported that these symptoms 
were mentally and physically taxing on him and that he still 
experienced these symptoms, along with having difficulty 
breathing.  The Veteran reported that the VA Buffalo Medical 
Center treated him for these symptoms.  (June 2009 Hearing 
Transcript, pages 4-7).  However, his representative 
indicated that the various medications and disabilities made 
it difficult for the clinical physicians at the VA to 
properly diagnose chronic fatigue syndrome in a timely 
fashion.  (June 2006 Hearing Transcript, page 8).  The 
Veteran stated  that he had symptoms of a thyroid disorder 
during service, such as increased appetite, nervousness, 
anxiety, increased sweating, increased sensitivity to heat, 
more frequent bowel patterns, and an enlarged thyroid gland.  
(June 2009 Hearing Transcript, pages 11-12).  He further 
indicated that he had sleep disturbances and fatigue, but 
stated that he did not experience these conditions so much 
during service, but after service.  He indicated that these 
disorders worsened after service and he initially hoped they 
would get better before he sought help.  (June 2009 Hearing 
Transcript, pages 12-13).  He noted that he sought treatment 
from a Dr. L. regarding his hyperthyroid disorder as well as 
the VA.  When asked if the VA had Dr. L.'s most current 
records, he noted that he did not know if the VA had the most 
current records, but that they did have the earliest.  The 
Veteran reported that he experienced exposure to burning 
waste products during service.  (June 2009 Hearing 
Transcript, pages 13-15).  

b.  Law and Regulations.  

(i).  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted on a 
presumptive basis for certain chronic diseases, to include 
endocrinopathies, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

(ii).  Secondary Service Connection.  Pursuant to 38 C.F.R. § 
3.310(a), a "disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  See Evans v. West, 12 Vet. App. 22, 29 
(1998) (noting requirements for establishing service 
connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service- connected 
disability; and (3) evidence that the service- connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or chronically 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service- connected [secondary] 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006. This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

(iii).  Persian Gulf Veterans.  Service connection may be 
established for a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi- 
symptom illnesses; therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the Veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply. See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

An undiagnosed illness is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

(iv).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.
 



c.  Analysis.  

(i).  Chronic Fatigue Syndrome or Fatigue due to an 
Undiagnosed Illness.  The Board finds that the preponderance 
of the evidence weighs against the Veteran's claim for 
service connection for chronic fatigue syndrome or fatigue 
due to an undiagnosed illness.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Alternatively, service connection also may 
be established for a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  For purposes of 38 C.F.R. § 3.317, chronic fatigue 
syndrome is a medically unexplained chronic multi-symptom 
illness listed as a qualifying chronic disability.

The Board finds that service connection is not warranted 
because the medical evidence does not contain a diagnosis for 
chronic fatigue syndrome-a VA examination specifically ruled 
out the claimed disorder-and there is medical evidence that 
attributes the Veteran's complaint of fatigue to a diagnosed 
illness, and the preponderance of the evidence is against a 
finding of objective indicators of fatigue due to an 
undiagnosed illness.  With respect to chronic fatigue 
syndrome, in the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board notes that the record 
contains very few references to fatigue symptoms.  In a 
December 2003 private treatment record, the Veteran 
complained of fatigue, but the examiner diagnosed an upper 
respiratory infection.  On a June 2004 Family Medical Leave 
Act form, an examiner noted that the Veteran had a history of 
chronic fatigue, but did not diagnose chronic fatigue 
syndrome or provide any objective indicators of fatigue 
within the meaning of 38 C.F.R. § 3.317.  

In September 2004, the Veteran underwent an examination 
specifically to determine the nature of his claimed chronic 
fatigue.  After an interview, a physical examination, and a 
review of the claims file, the examiner determined that the 
Veteran did not meet the diagnostic criteria for chronic 
fatigue syndrome.  The examiner noted that the Veteran did 
not have a fever, a persistent sore throat, palpable or 
tender cervical or axillary lymph nodes, generalized muscle 
aches or weakness, headaches, or migratory joint pains.  
Noting the thoroughness of the September 2004 examination, 
the review of the claims file, and the rationale provided, 
the Board finds the examiner's opinion to be of substantial 
probative value in this matter.  See Prejean v. West, 13 Vet. 
444, 448 (2000).  As to the symptom of fatigue, as noted 
above, there is medical evidence that attributes the 
Veteran's fatigue to diagnosed disorders, to include an upper 
respiratory infection.  See, e.g., December 2003 private 
treatment record. 

The Veteran and his relatives have submitted statements 
indicating that he experiences fatigue that inhibits him 
socially and at work.  However, these laypersons have not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
whether he meets the diagnostic criteria for chronic fatigue 
syndrome.  Accordingly, their lay opinions do not constitute 
competent medical evidence and lack probative value with 
respect to the diagnosis of the disorder in question.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  With 
respect to the diagnosis of chronic fatigue syndrome, the 
Board also notes that, during the June 2009 hearing, the 
Veteran indicated that he was treated for symptoms of chronic 
fatigue at the Buffalo Medical Center.  However, the 
Veteran's representative indicated at the same hearing that 
the Buffalo examiners had not diagnosed chronic fatigue 
syndrome.  As such, a remand is not necessary because, 
without competent medical evidence of this diagnosis, the 
Veteran's claim for service connection for chronic fatigue 
syndrome must be denied.  See Brammer, supra.  

As to the history of intermittent fatigue, compensation may 
be paid under 38 C.F.R. § 3.317 for disability which cannot, 
based on the facts of the particular veteran's case, be 
attributed to any known clinical diagnosis.  See also 
VAOPGCPREC 8-98.  Here, as noted above, there is medical 
evidence that attributes the Veteran's fatigue to a diagnosed 
disease.

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for chronic fatigue 
syndrome.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

(ii).  Thyroid Disorder.  The Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for service connection for a thyroid disorder, 
including due to an undiagnosed illness.  As noted above, 
service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.  If signs or symptoms are 
medically attributed to a diagnosed (rather than an 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 
3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. 
West, 14 Vet. App. 12, 22-23 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order).  The 
Board notes that, in January 2004, an examiner, noting the 
Veteran's thyroid disorder symptoms, diagnosed the Veteran 
with hyperthyroidism.  The record indicates that the Veteran 
continues to receive treatment for this diagnosed thyroid 
disease.  As the Veteran's symptoms are attributable to a 
medically diagnosed disorder, rather than an undiagnosed 
illness, the Persian Gulf War presumption does not apply.  
See id.   

Regarding a claim for service connection on a direct basis, 
service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Reviewing the medical 
evidence of record, the Veteran's service treatment records 
do not contain any notation regarding diagnosis or treatment 
for a thyroid disorder.  The evidence indicates that the 
Veteran was not diagnosed or treated for a thyroid condition 
until January 2004, more than 11 years after the Veteran's 
discharge.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

The Board notes that the Veteran has indicated twice that a 
medical examiner told him that his hyperthyroid disorder was 
related to service.  First, in an August 2007 statement, the 
Veteran recalled that a Dr. C., a Gulf War specialist, told 
him in 2004 that she believed his thyroid condition was 
service connected.  From the name given by the Veteran, the 
specialty listed, and the date given, it is apparent that Dr. 
C. is Dr. K.C., the March 2004 VA examiner who conducted a 
Persian Gulf Registry code examination.  At the June 2009 
hearing, the Veteran stated that Dr. L. told him that he 
believed that the Veteran's hyperthyroid might have been 
caused by service, but it was impossible to know.  The Board 
notes that the Veteran's account of what either health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence and 
lacks probative value.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Moreover, the Board notes that the Dr. K.C. 
did not include any notation in her March 2004 report, 
indicating that the Veteran's hyperthyroidism was linked to 
service.  In addition, even if Dr. L. told the Veteran that 
it was impossible to know whether the Veteran's disorder was 
caused by service, such an opinion would be considered 
speculative and, as such, would be insufficient to allow for 
a grant of service connection.  See 38 C.F.R. § 3.102 
(indicating that service connection may not be based on a 
resort to speculation or even remote possibility).  As such, 
the Board finds that the Veteran's statements and testimony 
regarding the alleged statements made by physicians are not 
probative in this matter.  

The only medical evidence of record containing a competent 
opinion regarding whether the Veteran's current 
hyperthyroidism disorder was causally related to service is 
contained in the September 2004 VA medical examination 
report.  After an interview with the Veteran, a physical 
examination, and a review of the claims file, the examiner 
determined that the Veteran's hyperthyroidism was not related 
to service.  The examiner noted that the Veteran did exhibit 
symptoms of hyperthyroidism during service and she noted that 
the first records indicating diagnosis and treatment were 
dated in 2003, many years after service.  Noting the 
thoroughness of the September 2004 examination, the review of 
the claims file, and the rationale provided, the Board finds 
the examiner's opinion to be of substantial probative value 
in the matter of whether the Veteran's hyperthyroidism is 
related to any incident of or finding recorded during 
service.  See Prejean v. West, 13 Vet. 444, 448 (2000).

The Board also has considered the Veteran's assertions that 
his thyroid disease is attributable to service.  However, he 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis of or a competent 
opinion as to the etiology of thyroid disease.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board notes that the Veteran indicated that he had 
symptoms of hyperthyroidism dating back to service.  In the 
Board's judgment, the Veteran is competent to provide 
testimony as to having some symptoms of hyperthyroidism 
(e.g., fatigability, constipation, mental sluggishness - see 
38 C.F.R. § 4.119, Diagnostic Code 7903).  See, e.g., Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (finding that a Veteran 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses).  However, he is not competent to provide 
an opinion as to the diagnosis of his thyroid disease, which 
was made based on clinical and laboratory examinations, nor 
is he competent to provide an opinion regarding the etiology 
of his thyroid disease. Jandreau, Layno, Espiritu, supra.  
Simply stated, his opinion regarding the etiology of his 
thyroid disorder lacks probative value; it does not 
constitute competent medical evidence.  Id.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, following 
service, the record is devoid of contemporaneously recorded 
medical evidence of any complaints, clinical findings or test 
results indicative of a thyroid disorder until approximately 
11 years post-service.  Such gaps of time are, in itself, 
significant and they weigh against the Veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a thyroid disorder.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.

(iii).  Allergic rhinitis and Sinusitis.  The Board finds 
that the evidence of record is sufficient to grant service 
connection for the Veteran's allergic rhinitis and sinusitis.  
The Veteran's service treatment records do not contain any 
notation regarding treatment for either disorder.  However, 
in a February 1993 private treatment record, less than a year 
after service, the Veteran sought treatment for a productive 
cough.  In a June 1996 private treatment record, the examiner 
diagnosed the Veteran with allergies.  In a September 1998 
private treatment record, the examiner noted that the 
Veteran's cough was probably secondary to allergies. 

In a September 2004 VA nose and sinus examination, the 
examiner, after a review of the claims file and a physical 
examination, diagnosed the Veteran with inhalant allergies 
and chronic rhinosinusitis, secondary to the allergies.  In 
the report, the clinician stated that the Veteran's symptoms 
developed since service and his service treatment records did 
not document any complaints or treatment for them.  However, 
in an April 2006 Family Medical Leave Act form, Dr. M.S. 
stated that the Veteran had perennial and allergic rhinitis, 
with onset during service.  The Board notes that Dr. M.S. is 
a VA examiner, who works with the Veteran regarding his 
allergies.  Moreover, the Veteran has maintained throughout 
this matter that he experienced allergic symptoms during 
service, but did not report them.  He is competent to 
describe such symptoms.  See Layno, supra.  The Board also 
notes that relevant symptoms are apparent in the clinical 
record soon after service and that within a few years of 
service the Veteran was diagnosed allergic rhinitis and 
sinusitis.  Considering the lay evidence of record and the 
competent medical evidence, the Board finds that such 
evidence is in relative equipoise.  With application of the 
doctrine of reasonable doubt, service connection for allergic 
rhinitis and sinusitis is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 



ORDER

Entitlement to service connection for chronic fatigue 
syndrome or fatigue due to an undiagnosed illness is denied.

Entitlement to service connection for thyroid disorder, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for allergic rhinitis is 
granted.  

Entitlement to service connection for chronic sinusitis is 
granted.  


REMAND

The Board finds that additional development is required 
before the remaining issues on appeal are ripe for 
adjudication upon the merits.  38 C.F.R. § 19.9 (2008).  The 
Veteran essentially contends that the noncompensable (0 
percent) ratings assigned for his service-connected left knee 
and left heel disabilities do not accurately reflect the 
actual severity of these respective disorders.  The relevant 
evidence is briefly summarized below.  

Upon a September 2004 VA medical examination, the Veteran 
indicated that he had aches and pains in both knees and 
ankles.  He stated that, when he woke, the pain would be a 
one or two out of 10.  When it was cold or damp, the pain 
would flare-up to about a two or three out of 10.  Upon 
examination, the knees were normal to inspection and 
palpation.  Range of motion was normal, including upon 
repetitive motion, without pain.  Ligaments were stable.  
Varus and valgus stresses, anterior and posterior drawer 
tests, and McMurray's tests were negative.  

Upon an August 2006 VA feet and joints examination, the 
Veteran stated that he experienced left heel, back of ankle-
type pain and stiffness, present while sitting, standing and 
walking.  He stated that he had flare-ups twice per month, 
lasting one to two days, during which he experienced more 
pain and discomfort.  However, he reported that he could 
still function during these times.  He also stated that he 
had left knee pain and stiffness, with flare-ups three to 
four times per month, lasting one to two days.  Again, he 
indicated that he could function during these times.  He wore 
no knee brace and did not use an assistive device.  He stated 
that he missed approximately two days of work during the 
previous year due to his left heel/knee condition.  

Upon inspection of the left foot, the examiner noted no gross 
abnormality of color, deformity, swelling, or atrophy.  
Palpation of the foot elicited no abnormality of temperature, 
crepitus, or swelling.  There was some tenderness over the 
posterior heel area.  There were no signs of abnormal 
weightbearing.  The left knee showed no abnormality upon 
visual inspection.  Palpation elicited no abnormality of 
temperature.  There was some crepitus and pain to palpation.  
There was normal range of motion without pain, weakness or 
fatigability upon repetition.  The ligaments were stable and 
normal.  An examination of X-rays, dated June 2006, indicated 
a normal knee.  The assessment was left knee and heel strain.  

In a June 2006 VA treatment record, upon physical examination 
of the lower extremities, the examiner found the knee and 
ankle to be normal.

In an October 2007 VA treatment record, the examiner noted 
measuring the Veteran for an ankle brace.

In a subsequent October 2007 VA treatment record, the Veteran 
reportedly stated that he started having pain in his ankle 
while descending from his mail truck.  He indicated that that 
the more he walked, the worse the pain became until he could 
not walk.  The examiner noted that the Veteran appeared to be 
in pain and limped as he walked.  He had tenderness over the 
anterior aspect of the ankle and up into the leg a short 
ways.  She indicated that it was difficult for the Veteran to 
flex and extend his ankle due to increased pain.  She 
diagnosed possible tendinitis of the ankle.  

A November 2007 VA treatment record shows that the Veteran 
stated that the ankle brace he procured a month prior had not 
helped.  The examiner noted that the Veteran returned the 
brace for adjustment.  Upon examination, the examiner noted 
pain on the plantar aspect of the left heel, at the medial 
tubercle of the heel.  The examiner also noted no pain  at AT 
or insertion, no retrocalcaneal pain, no pain on compression 
of the heel, and no pain at PT tendon.  The Veteran showed 
limited motion at the first metacarsophalangeal joint 
bilaterally, especially on weightbearing.  The examiner noted 
no pain or crepitus on range of motion.  Left ankle had no 
pain on palpation along the collateral ligaments medially or 
laterally.  No reproducible pain on range of motion or active 
muscle testing.  Full range of motion noted, with no crepitus 
or pain.  The assessment was plantar fasciitis left, 
flatfoot, hallux limitus, and left ankle sprain with possible 
tendonitis.  The examiner dispensed adjusted orthotics.  She 
indicated that the Veteran's working injury probably resulted 
from a quick twisting injury to the ankle.  (As discussed in 
detail below, the medical evidence at this point raises 
claims for service connection for a left ankle disability and 
plantar fasciitis secondary to the Veteran's service-
connected residuals of a left heel injury; such raised issues 
are intertwined with the claim for a higher initial rating on 
appeal and should be addressed upon remand).  

In an April 2008 VA joints examination report, the examiner 
noted that they did not have the claims file to review prior 
to examination.  The Veteran reportedly stated that he had 
pain in his left knee due to weight-bearing for more than 10 
to 15 minutes at a time.  He indicated that the pain flared 
every day, each flare-up lasting several hours.  During 
flare-ups, the pain would be a seven or eight out of 10 and 
would subside to four or five out of 10 after the use of 
analgesics.  The pain did not radiate.  Regarding his left 
heel pain, the pain would flare up every day after walking or 
standing for more than 15 minutes.  He had orthotics for his 
shoes, but these did not help.  Pain upon flare-ups would 
equal six or seven out of 10 every days, coming down to three 
out of 10 after the use of analgesics.  The Veteran did not 
use a knee brace or cane.  

Upon physical examination, the left knee was slightly tender 
on deep palpation, but there was no effusion.  Upon range of 
motion testing, left knee flexion was from 0 to 100 degrees 
with pain starting at 90 degrees.  Upon repetition, flexion 
was to 90 degrees due to pain and lack of endurance.  
Extension was to 0 degrees without pain.  The knee ligaments 
were stable.  At the left heel, the heel at the plantar 
aspect was exquisitely tender on deep palpation at the level 
of the insertion of the plantar fascia to the calcaneus.  
There was no evidence of edema or instability.  Gait was 
antalgic.  There were no callosities, breakdowns, or unusual 
shoe patters.  There was no skin or vascular changes.  There 
was no hammertoe, high arch, claw foot or flat foot.  There 
was no hallux valgus.  There was good active motion at the 
metatarsophalangeal joint of the great toe of the left foot.  
There was no evidence of arthritis of the left ankle joint.  
The examiner diagnosed a left knee strain, a residual of a 
left knee injury, and plantar fasciitis of the left foot.  
The examiner stated that the Veteran was moderately impaired 
by pain at the two locations described in his report.  He 
noted that the Veteran had to take a week of time of sick 
leave due to these pains.  

In a June 2008 statement, the Veteran reported that he 
experienced constant pain in his left heel and that his 
supervisor had reprimanded him at work for delivering mail 
too slowly.  He indicated that he had to walk slowly due to 
his knee and ankle injuries.  He reported that, due to these 
disorders, he had to work in pain or take time off to rest.  
He stated that he had lost pay because he did not have enough 
leave to cover the lost time.  Attached to this statement, 
the Veteran submitted personnel records from work, indicating 
numerous days in 2007 and 2008 during which the Veteran used 
"sick leave" for at least part of the day.  In addition, 
the Veteran submitted a seven-day suspension report, dated 
May 2008, stating that the supervisor was reprimanding the 
Veteran, in part, for walking slowly on his route.  

At a June 2009 Board hearing, the Veteran testified that his 
knee disorder had worsened since the previous examination.  
He indicated that he was experiencing moments when his knee 
would "lock up."  (June 2009, Hearing Transcript, page 25).  
He reported having pain on motion of the knee.  The Veteran 
stated that, a couple of months prior to the hearing, the VA 
gave him a padded knee brace for his knee, although he was 
not sure if that was for pain or stability.  (Hearing 
Transcript, pages 24-27).  During the hearing, the Veteran's 
representative specifically requested that the VA records 
regarding the knee brace be obtained.  (Hearing Transcript, 
page 26).  The Veteran also stated that the VA examiners 
recently had diagnosed him with bilateral plantar fasciitis.  
He also stated that, currently, he had to stand on the side 
of his foot rather than his foot due to the pain in his heel.  
He noted that his shoes were wearing out differently due to 
the way he walked.  Moreover, he noted that his supervisors 
had issued written reprimands to him three times due to his 
inability to perform quickly due to his left heel pain.  
(Hearing Transcript, pages 19-21).  

                                         Reasons for Remand

In reviewing the evidence of record, the Board notes that the 
most recent examination of the Veteran was in April 2008.  
See report of VA medical examination.  During the June 2009 
Board hearing before the undersigned, the Veteran's 
representative, who is with Vietnam Veterans of America, 
specifically requested that the Veteran's VA records relating 
to his knee brace be obtained.  The Veteran testified that he 
is receiving ongoing treatment for his left knee and left 
heel disorders.  In accordance with the VA's duty to assist 
in obtaining evidence necessary to substantiate his claim, 
the Board finds that all pertinent evidence relating to the 
evaluation or treatment for a left knee or heel disorder, 
including any records regarding treatment since April 2008, 
to include the treatment records relating to the Veteran's 
left knee brace, must be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(1)(2) (2008).  

The Board further finds that the medical evidence raises 
claims for service connection for a left ankle disability and 
plantar fasciitis secondary to the Veteran's service-
connected residuals of a left heel injury.  Such raised 
issues are inextricably intertwined with the claim for a 
compensable rating for his left heel disability because they 
could have a significant impact upon the other claim, which 
in turn could render any review of the decision on the other 
claims meaningless and a waste of appellate resources.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).   

The Veteran presented credible evidence during the March 2009 
hearing, indicating his belief that his left knee and heel 
disorders condition had worsened, causing pain upon standing 
and walking.  Specifically, the Veteran indicated that his 
knee now locked up when he walked and that his left heel 
pain, currently diagnosed as plantar fasciitis, is now a 
constant pain, requiring him to alter his method of standing 
in order to relieve potential pain.  The Veteran has been 
afforded three VA examinations in conjunction with his claim.  
Nevertheless, as additional development is necessary as 
explained above, and given that the Veteran has alleged 
increased disablement since his last examination, along with 
the fact that the Veteran should be provided with an 
examination that addresses all of the questions raised by 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (see 38 C.F.R. 
§§ 4.40, 4.45), and having reviewed the evidence of record, 
the Board finds that there is a duty to schedule another VA 
examination to determine the current severity of his left 
knee and left heel disabilities.  It is also pertinent to 
note that VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95; 
see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 3.327 (2008).

In addition, the April 2008 VA examiner indicated that the 
Veteran had taken a week sick of leave from work due to these 
disorders.  Moreover, the Veteran has submitted work records 
indicating extensive sick leave and a notice from his 
supervisor, reprimanding him for his slow pace at work.  The 
Board notes that the work records do not state that the 
Veteran took leave due to his left knee and/or heel disorder, 
but the evidence is at least suggestive that these disorders 
together or in part caused marked interference with 
employment.  As such, the AMC/RO must advise the Veteran that 
under 38 C.F.R. § 3.321(b) the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  The AMC/RO should notify 
the Veteran that the type of evidence required to 
substantiate the claim could include, but not be limited to, 
employment records referring to any poor job performance 
stemming from a back disability and statements from any 
current or former employer, coworkers, health care providers, 
family, and friends who have observed the effects of his left 
knee and ankle disabiliites on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159. 

Such notice must include the criteria for 
substantiating an extraschedular rating 
for his left knee and/or left heel 
disabilities.  Specifically, the AMC/RO 
must advise the Veteran that he may submit 
evidence showing the effects of his knee 
disability and/or heel disability upon his 
employment.  The AMC/RO should notify the 
Veteran that the type of evidence required 
to substantiate the claim could include, 
but not be limited to, employment records 
referring to any poor job performance 
stemming from a left knee or heel 
disability and statements from any current 
or former employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his knee and/or 
heel disability on his ability to work.

2.  The AMC/RO should obtain all treatment 
records from the Buffalo VAMC dated since 
April 2008.   

3.  The Veteran must be afforded a VA 
medical examination to determine the 
current severity of his service-connected 
left heel and left knee disorders.  The  
examination must include range of motion 
studies and tests for stability of the 
left knee.  

With respect to DeLuca, supra, the 
examiner should note whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
additional loss of motion of the left knee 
due to pain or flare-ups of pain, 
supported by objective findings and, if 
so, such should be reported in degrees.  
The examiner should also report any 
additional loss of motion of the left knee 
due to weakness, excess fatigue, 
incoordination or any other symptom or 
sign associated with the veteran's 
service-connected left knee disability 
that may be present. Any tests deemed 
necessary should be accomplished, to 
include whether there is additional limits 
on functional ability on repeated use if 
the veteran describes flare-ups.

The examiner must also determine whether 
the Veteran's left heel disability has 
caused or aggravated any other foot or 
ankle disability that is present, to 
include plantar fasciitis and a sprain or 
tendonitis of the left ankle.  To the 
extent that is possible, the examiner 
should distinguish the symptoms and 
abnormal physical findings associated with 
the Veteran's left heel injury from any 
other nonservice-connected foot or ankle 
disabilities that may be present. 

The claims file should be sent to the VA 
examiner(s) for his or her review.  As 
part of the report, the examiner should 
comment on whether the disorders singly or 
together interfered with his employment 
and should characterize such interference 
(e.g., moderate, marked).

4.  Thereafter, the AMC/RO must adjudicate 
the raised intertwined claims for service 
connection for plantar fasciitis and a 
left ankle sprain or tendonitis.  Next, 
the claims for higher (compensable) 
ratings for left heel and left knee 
disabilities must be readjudicated based 
on all governing legal authority and all 
evidence received after the last SSOC was 
issued.  In making their determination, 
the AMC/RO should consider whether 
referral to the Chief Benefits Director 
for evaluation of extraschedular rating or 
ratings under 38 C.F.R. § 3.321(b)(1) 
(2008) is warranted.  

5.  Following any other development that 
is warranted by the state of the record, 
the RO/AMC should then re-adjudicate the 
claims for entitlement to higher initial 
ratings on an extraschedular basis.  If 
the benefits sought remain denied or not 
granted to the Veteran's satisfaction, the 
RO/AMC should prepare an SSOC and send it 
to the Veteran and his representative.  An 
appropriate period of time to respond 
should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


